COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-06-142-CV

BOBBY ANTOINE	APPELLANT



V.



GARY L. JOHNSON, KELLI WARD,	APPELLEES

ROBERT WATHEN, AARON JONES 

OTTO, DOLORES THORNTON, DAVID 

A. AUSTIN AND (JOHN DOE) GRANTOM



----------

FROM THE 89TH
 DISTRICT COURT 
OF WICHITA COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On November 27, 2006, we notified appellant that his brief had not been filed as required by Texas Rule of Appellate Procedure 38.6(a).  
See
 T
EX.
 R. A
PP.
 P. 38.6(a).  We stated we would dismiss the appeal for want of prosecution unless appellant or any party desiring to continue this appeal filed with the court within ten days a response showing grounds for continuing the appeal.  We have not received any response.

Because appellant’s brief has not been filed, we dismiss the appeal for want of prosecution.  
See
 T
EX
. R. A
PP
. P. 38.8(a), 42.3(b).



PER CURIAM 		





PANEL D:  GARDNER, WALKER, and MCCOY, JJ.



DELIVERED:  December 21, 2006

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.